gt

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

Criminal No. Z| ” 244

V. (18 U.S.C. § 641)
MICHAEL PIERCE
INDICTMENT
COUNT ONE
The grand jury charges:

From on or about October 14, 2018, to on or about September 14, 20]
Western District of Pennsylvania, the defendant, MICHAEL PIERCE, did embezzle, steal

and knowingly convert to his own use money and a thing of value of the United State

United States currency exceeding $1,000.

In violation of Title 18, United States Code, Section 641.

A True Bill,
VT.
Iq
U4 ZA LE Foreperson

STEPHEN R. KAUFMAN F i L E ip

Acting United States Attorney
MAY 25 2021

PA ID No. 42108
CLERK U.S DISTRIC )
S. TCO
WEST. DIST. OF PENNSYLVANIA

 

9, in the

, purloin,

s, that is

 
